DETAILED ACTION
The applicant’s amendment filed on January 26, 2022 was received.  Claims 1, 11 and 20 were amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-5, 7-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dong et al. (hereinafter “Dong”) (U.S. Pub. No. 2020/0411901A1, already of record) in view of Tiquet (U.S. Pub. No. 2015/0303469A1, already of record).
Regarding claims 1, 4, 9, 10 and 14, Dong teaches a lithium ion cell comprising a negative electrode, a positive electrode, a separator and an electrolyte (see paragraphs 5-9).  The positive electrode comprises a positive electrode active material, an electrically conductive material and a binder (see paragraph 126).  As the electrically conductive material, nanoscale carbon additives may be used, including a combination of carbon nanoparticles (0D conductive particles) and carbon nanotubes or nanofibers (1D conductive particles) (see paragraph 100).  
Dong teaches that the nanofibers and nanotubes may have a diameter of 250 nm or less (see paragraph 103), but does not explicitly teach a diameter of less than 120 nm.  Dong is further silent as to a surface area of the nanofibers and nanotubes.
Tiquet teaches carbon nanotubes for use as additives for active materials of a positive electrode wherein the nanotubes have an average diameter between 10 nm and 15 nm, and a specific surface area between 20 m2/g and 70 m2/g (see paragraphs 16 and 340).  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the nanotubes of Tiquet in the positive electrode of Dong because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.
Although Dong and Tiquet are silent as to a dispersive surface energy of more than 180 mJ/m2, one of ordinary skill in the art would expect the positive electrode of Dong as modified by Tiquet to exhibit the claimed dispersive surface energy because the positive electrode of Dong as modified by Tiquet is substantially identical to the claimed cathode in structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).
Regarding claims 2 and 12, Dong teaches that the positive electrode may have from about 0.45 weight percent to about 7 weight percent conductive additive (see paragraph 126).
Regarding claims 3 and 13, Dong teaches that the carbon nanoparticles may comprise carbon having a primary particle size on the order of tens of nanometers or less (see paragraph 102).  
Regarding claims 5 and 15, Tiquet teaches that the carbon nanotubes have an average length of 7 μm or 7,000 nm (see paragraph 340).  Given an average diameter of 10 to 15 nm, it is understood that an aspect ratio of the nanotubes of Tiquet ranges from approximately 467 to 700.
Regarding claims 7 and 17, Dong teaches that the positive electrode active material may comprise a combination of lithium nickel manganese cobalt oxide and lithium cobalt oxide (see paragraphs 120 and 125).
Regarding claims 8 and 18, Dong teaches that the negative electrode may comprise from about 55 wt % to about 95 wt % silicon based active material (see paragraph 89).  The silicon based active material may comprise a composite of silicon oxide, graphite particles, inert metal powder and elemental silicon, where the elemental silicon may be present in an amount as high as approximately 65% (see paragraph 115).
Regarding claims 10 and 19, Dong teaches as an electrolyte, solutions comprising solvated ions, and ionic compositions that dissolve to form solvated ions in appropriate liquids (see paragraph 77).
Regarding claim 20, Dong teaches a lithium ion cell comprising a negative electrode, a positive electrode, a separator and an electrolyte (see paragraphs 5-9).  The positive electrode comprises a positive electrode active material, an electrically conductive material and a binder (see paragraph 126).  As the electrically conductive material, nanoscale carbon additives may be used, including a combination of carbon nanoparticles (0D conductive particles) and carbon nanotubes or nanofibers (1D conductive particles) (see paragraph 100).  The negative electrode may comprise from about 55 wt % to about 95 wt % silicon based active material (see paragraph 89).  The silicon based active material may comprise a composite of silicon oxide, graphite particles, inert metal powder and elemental silicon, where the elemental silicon may be present in an amount as high as approximately 65% (see paragraph 115).
Although Dong teaches that the nanofibers and nanotubes may have a diameter of 250 nm or less (see paragraph 103), Dong does not explicitly teach a diameter of less than 120 nm.  Dong is further silent as to a surface area of the nanofibers and nanotubes.
Tiquet teaches carbon nanotubes for use as additives for active materials of a positive electrode wherein the nanotubes have an average diameter between 10 nm and 15 nm, and a specific surface area between 20 m2/g and 70 m2/g (see paragraphs 16 and 340).  It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the nanotubes of Tiquet in the positive electrode of Dong because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dong and Tiquet as applied to claims 1-5, 7-15 and 17-20 above, and further in view of Ogino (U.S. Pub. No. 2013/0212879A1, already of record).
Regarding claim 7, Dong does not explicitly teach 2D conductive carbon particles.
Ogino teaches a positive electrode active material layer 607 including a positive electrode active materials 303 and sheets of graphene 304, wherein the sheets of graphene are observed to have linear shapes in the cross-sectional view (see paragraph 110).  The positive electrode active material layer 607 may further contain known conductive additives (see paragraph 111).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the graphene sheets of Ogino along with the conductive additives of Dong because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
Applicant submits that the use of the 2D conductive carbon particles of Ogino would be inconsistent with Dong’s teaching of nanoscale conductive carbon having at least two dimensions of the primary particle being submicron.

In response to Applicant’s arguments, please consider the following comments:
A)	Dong expresses a preference for nanoscale conductive carbon having at least two dimensions of the primary particle being submicron, but in no way teaches away from other conductive carbon materials known in the art, such as the 2D conductive graphene sheets taught by Ogino.  Thus, it would be obvious to utilize the nanoscale conductive carbon of Dong in combination with the graphene sheets of Ogino because it has been held by the courts that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (See MPEP § 2123).  A prior art reference “teaches away” from the claimed invention only if it criticizes, discredits, or otherwise discourages the solution claimed.  See In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727